Citation Nr: 1629245	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-44 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right thigh tumor.  

2.  Entitlement to compensation for acid reflux/hiatal hernia under the provisions of 38 U.S.C.A. § 1151 with respect to an upper gastrointestinal series and abdominal/pelvic computer axial tomography (CT) scan at the Hampton, Virginia VA Medical Center (VAMC) in January 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1972 to March 1973, and from June 1975 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the VA Regional Office (RO).

The issue of entitlement to service connection for a right thigh tumor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the competent evidence of record is against a finding the Veteran developed acid reflux/hiatal hernia as a result of VA medical treatment, to include an upper gastrointestinal series and abdominal/pelvic computer axial tomography (CT) scan.

CONCLUSION OF LAW

The criteria for entitlement to compensation for acid reflux/hiatal hernia under the provisions of 38 U.S.C.A. § 1151 with respect to an upper gastrointestinal series and abdominal/pelvic CT scan at the Hampton, Virginia VAMC in January 2003 are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).
The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, in a letter sent in June 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, including what information and evidence must be submitted by the Veteran and what will be obtained by VA.  This notice also advised the Veteran of the specific elements required to establish service connection under 38 U.S.C.A. § 1151. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A VA medical examination was conducted in October 2015 by a physician who reviewed the entire claims file, including the Veteran's VA treatment records therein, and provided an adequate and informed opinion on the etiology of his gastroesophageal reflux disease (GERD), the only disorder diagnosed on that examination.  The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim.  For the reasons indicated below, contrary to the assertion of the Veteran's representative in the April 2016 Informal Hearing Presentation, the opinion is adequate inasmuch as the examiner considered the Veteran's history and symptoms and explained the reasons for his conclusion.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and: 1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A.  § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id.

In a March 2009 statement, the Veteran filed an "1151 claim against the Hampton VAMC for acid reflux and hiatal hernia from [a barium swallow]."  The Veteran contends that he has a gastrointestinal disability due to this VA treatment, which he received in 2003.  

VA treatment records note that the Veteran underwent an upper gastrointestinal series with barium swallow at the VAMC on January 7, 2003.  The Veteran's clinical history was episodic vomiting and chronic periumbilical abdominal pain.  The diagnosis was gastroesophageal reflux; a small hiatal hernia could not be excluded.  The Veteran also underwent an abdominal/pelvic CT scan with and without contrast at the VAMC on January 24, 2003.  The diagnosis was small to moderate sized paraesophageal hiatal hernia, slight generalized cardiac enlargement, and unremarkable study otherwise.  

On January 26, 2003, the Veteran complained of abdominal and low back pain.  The pain improved later that evening but increased on January 27, 2003.  He took a laxative on January 29, 2003 and had a bowel movement that day.  He stated that the pain is gone but he continued to have a pressure sensation in his low back.  The diagnosis was abdominal pain improved, probably due to constipation from barium; and pressure in back, questionable etiology, questionable due to constipation; it was wondered if it would improve since his constipation was better.  On a January 31, 2003 progress note, the Veteran stated that the barium made him nauseous.  

Subsequent VA treatment records from February 2003 note a diagnosis of lower abdominal pain, questionable etiology, questionable constipation.  February records also note complaints of chronic periumbilical abdominal pain.  Subsequent treatment records also note he is given medication for gastroesophageal reflux disease (GERD).

The above evidence reflects that the Veteran was diagnosed with gastroesophageal reflux and hiatal hernia after undergoing procedures at a VAMC in January 2003.  The first question under the section 1151 analysis is whether these disabilities were caused by VA care.  There is only one medical opinion on this question, that of the October 2015 VA examiner.  After reviewing the claims file and examining the Veteran, the VA attending physician who conducted the examination diagnosed gastroesophageal reflux disease (GERD).  He wrote, "gerd, c file reviewed, barium swallow is not supposed to cause reflux and is less likely as not gerd is caused by upper gi series in VAMC."  Although not extensive, the opinion of the VA physician explained the reason for his conclusion that the only diagnosed gastroesophageal disorder was not caused by VA care.  The opinion is therefore entitled to substantial probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  While the Veteran's representative takes issue with the VA physician's use of the phrase "is not supposed to cause," the Court has held that "there is no reasons or bases requirement imposed on examiners."  Acevedo, 25 Vet. App. at 293.  Although not a model of clarity, the VA physician's October 2015 opinion conveyed that a barium swallow would not be expected to cause reflux and it was therefore not likely that the GERD was caused by the barium swallow or other VA treatment.  The VA physician's opinion therefore constitutes probative evidence that a gastroesophageal disorder was not caused by VA treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

There is no contrary competent evidence in the record.  There is no medical opinion indicating that the VA treatment caused a gastroesophageal disorder.  Moreover, although the Veteran has attributed his gastroesophageal disorders to the January 2003 VA procedures, and lay testimony is competent as to some medical matters, in this case, the Veteran's statements as to the etiology of his gastroesophageal disorders relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's testimony is therefore not competent on this question.  To the extent that the Veteran is competent, the Board finds the reasoned opinion of the trained health care professional who conducted the October 2015 VA examination to be of greater probative weight than the Veteran's general lay assertions.

For the foregoing reasons, the preponderance of the evidence is against a finding the Veteran developed acid reflux, a hiatal hernia, GERD, or other gastroesophageal disability as a result of VA medical treatment in January 2003.  Given that this is an essential element of a section 1151 claim, the Board need not address the question of whether there was fault on the part of VA in providing such treatment or whether such disability was due to an event not reasonably foreseeable.  The benefit of the doubt doctrine is therefore not for application and the claim for compensation under 38 U.S.C.A. § 1151 for these disabilities must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to compensation for acid reflux/hiatal hernia under the provisions of 38 U.S.C.A. § 1151 with respect to an upper gastrointestinal series and abdominal/pelvic CT scan at the Hampton, Virginia VAMC in January 2003 is denied.

REMAND

The Veteran asserts that his right thigh tumor was caused by in-service exposure to chemicals mixed in with the paint used in his World War II-era barracks in Fort Dix, New Jersey in 1972.  His claim of entitlement to service connection was last before the Board in August 2015.  In a remand issued by the Board at that time, the Appeals Management Center (AMC) was directed to readjudicate the Veteran's claim on the merits, inasmuch as the previous procedural posture was whether new and material evidence has been received sufficient to reopen a previously denied claim on this matter.

In the February 2016 supplemental statement of the case (SSOC), the AMC, in denying the Veteran's claim, referred to an October 6, 2015, VA examination.  However, a record of this examination has not been associated with the Veteran's claims file.  The Board cannot determine whether this examination did in fact occur, or whether the AMC was mistakenly referring to the GERD examination that was conducted that same date.  As such, the AMC must determine whether the exam took place.  If it did occur, the examination report must be associated with the Veteran's claims file; if it did not, an examination should be obtained.  If the Board is in error that the examination report is not in the file, please prepare a memo to the file indicating the location of the exam report.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether a VA examination was conducted on October 6, 2015, concerning the Veteran's claimed right thigh disability.  If it did occur, the examination report must be associated with the Veteran's claims file, or, if the Board is in error that the examination report is not in the file, prepare a memo to the file indicating the location of the examination report.

2.  If an examination was not performed, concerning the Veteran's claimed right thigh disability, schedule a VA examination concerning the Veteran's right thigh disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that a current right thigh tumor is attributable to the Veteran's military service?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements concerning chemical exposure.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since service.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, which should include consideration of the statements included with the Veteran's VA Form 9, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


